DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objection
 
The claim is objected to because it does not include the appropriate “a” article before the title. The indefinite article “a” should be included. Therefore, the claim should be amended to read:
 
--I claim: the ornamental design for a hooded sweatshirt as shown and described.--


Claim Rejections
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The claim rejected under 35 U.S.C. 112, paragraphs (a) and (b), as the claim invention is not in full, clear concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 

Impermissible Statements

The specification includes a description that refers to an element not shown in the drawing (MPEP § 1504.04). Specifically, the applicant states:

[fastened on the curved part of the top of the hood by means of a press stud.]

This description fails to enable a designer of ordinary skill in the art to make an article having the shape and appearance of the “press stud" referred to in the description in the absence of additional drawing views. Furthermore, in the absence of additional drawing views, the description fails to particularly point out the “press stud" that applicants regard as being included their invention.

Since the language states the claim is not limited to what is shown in the drawing, a clear understanding of the claim cannot be determined. These statements broaden the claim's scope to include undefined types of other designs that cannot be determined from the drawings. Variations and modifications of the design that are not shown in the drawings are not permitted in a design patent (MPEP §1503.01
The scope of a design claim is defined by what is shown in full lines in the application drawings. Contessa Food Prods., Inc. v. Conagra, Inc., 282 F.3d 1370, 1378, 62 USPQ2d 1065, 1069 (Fed. Cir. 2002) ("If features appearing in the figures are not desired to be claimed, the patentee is permitted to show the features in broken lines to exclude those features from the claimed design, and the failure to do so signals inclusion of the features in the claimed design." (citing Door-Master Corp. v. Yorktowne, Inc., 256 F.3d 1308, 1313, 59 USPQ2d 1472, 1475 (Fed. Cir. 2001)).
Additionally, a design claim may be amended by broadening or narrowing its scope within the bounds of the disclosure as originally filed provided it complies with the written description requirement of 35 U.S.C. 112(a). See MPEP § 1504.04, subsection I.C

To overcome the rejection:
 
1. This portion of the rejection may be overcome by canceling the aforementioned statements to clarify the scope of the claim.



35 U.S.C. § 103
A design may be embodied in less than the entire article, In re Zahn, 204 USPQ 988 (CCPA 1980). Therefore, it is reasonable to compare such a design to prior art embodied in less than an entire article. The examiner has done so in the following rejection.
 
The claim is rejected under 35 U.S.C. 103 as being unpatentable over United States Design Patent No. D672531 (Kelfer) in view of the SCREENSHOT Mens Urban Hip Hop Premium Track Jacket and CA3060566 A1 (Sochnacki).  

Although the invention is not identically disclosed or described as set forth 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
In a proper rejection of a design claim under 35 USC 103, there must be a reference (the basic design), a something in existence, the design characteristics of which are basically the same as the claimed design in order to support a holding of obviousness. In other words, the basic reference design must look something like the claimed design. In re Harvey, 12 F.3d 1061, 1063, 29 USPQ 1206, 1208 (Fed. Cir. 1993) and In re Rosen, 673 F.2d 388, 391, 213 USPQ 347, 350 (CCPA 1982). Once such a design has been established, features thereof may reasonably be interchanged with or added from those in other pertinent references to achieve the claimed design. Such modifications, however, cannot destroy the fundamental characteristics of the basic design reference.
 
The sweatshirt design of Kelfer has design characteristics that are basically the same as the claimed design. They are both hooded garments.
 
The claim design differs from Kelfer in that it has a horizontal three striped design around the wrist cuff and waistband as well as a pom pom affixed to the hood. 
 
SCREENSHOT teaches the horizontal three striped design around the wrist cuff and waistband that is missing from the primary reference of Kelfer, and Sochnacki teaches the pom pom affixed to the hood.
 
 

    PNG
    media_image1.png
    538
    1000
    media_image1.png
    Greyscale


It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to have modified the hooded garment design of Kelfer by incorporating the horizontal three striped design around the wrist cuff and waistband of SCREENSHOT and affix the pom pom to the hood as shown in the Sochnacki design.
 
The claimed design would have no patentable distinction over the examiner’s combination of references. Obviousness, like anticipation, requires courts to consider the perspective of the ordinary observer. Comparing the claimed design with the examiner’s combination of references takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as “minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,” (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. (International Seaway Trading Corp. v. Walgreens Corp., 93 USPQ2d 1001 (Fed. Cir. 2009.)
 
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).
 
 
Conclusion
 
The claim stands rejected under 35 U.S.C. § 112 (a) and (b) and 35 U.S.C. § 103 for the reasons set forth above.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
 
Merits
 
Discussion of the Merits of the Application All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below. Telephonic or in person interviews A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below
 
 
 
Contact
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Thorn Sr. whose telephone number is (571)270-3594.  The examiner can normally be reached Monday-Thursday 9:00 AM- 5:00 PM EST and Friday 9:00- 1:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 5712728601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. THORN SR./Examiner, Art Unit 2922